    Case 1:18-mj-00592-TCB Document 1 Filed 12/10/18 Page 1 of 2 PageID# 1

                                                                                      'y f!


                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                    ALEXANDRIA DIVISION                      ■   -


UNITED STATES OF AMERICA                                      Criminal No.: 1:I8MJ




KILEY L. STUBBS,

                       Defendant.


                                  CRIMINAL INFORMATION


                                     (Misdemeanori^^i^'
THE UNITED STATES ATTORNEY CHARGES THAT:

       On or about November 5, 2018, at Fort Belvoir, Virginia, within the special maritime and

territorial jurisdiction ofthe United States in the Eastern District of Virginia, the defendant,

KILEY L. STUBBS,did unlawfully, knowingly, and willfully steal, purloin, or knowingly

convert to his use or the use ofanother, property ofthe United States or any department or

agency thereof, specifically: one(1) vehicle, said property having a value ofless than One

Thousand Dollars($1,000).

(Violation of Title 18, United States Code,Section 641).



                                                      Respectfully Submitted,

                                                      G. Zachary Terwilliger
                                                      United States Attorney


                                                        Amanda R. Williams
                                                        Special Assistant United States Attorney
                                                       2100 Jamieson Ave
                                                       Alexandria, VA 22314
                                                       Phone:(703)299-3776
                                                       Fax:(703)299-3980
                                                        Amanda.R.Williams@usdoj.gov
Case 1:18-mj-00592-TCB Document 1 Filed 12/10/18 Page 2 of 2 PageID# 2
